Exhibit 10.3

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

TIME-BASED RESTRICTED STOCK AGREEMENT

20XX AWARD FOR NON-EMPLOYEE DIRECTORS

 

THIS AGREEMENT (the “Agreement”) is made between SPX CORPORATION, a Delaware
corporation (the “Company”), and the Recipient pursuant to the SPX Corporation
2002 Stock Compensation Plan, as amended, and related plan documents (the
“Plan”) in combination with an SPX Restricted Stock Summary (the “Award
Summary”) to be displayed at the Fidelity website.  The Award Summary, which
identifies the person to whom the Restricted Stock is granted (the “Recipient”)
and specifies the date (the “Award Date”) and other details of this grant of
Restricted Stock, and the electronic acceptance of this Agreement (which also is
to be displayed at the Fidelity website), are incorporated herein by reference. 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Plan.  The parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants to the Recipient                            shares of Restricted
Stock (the “Award”), subject to the terms and conditions of the Plan and this
Agreement.  The Recipient must accept the Award within ninety (90) days after
notification that the Award is available for acceptance and in accordance with
the instructions provided by the Company.  The Award automatically will be
rescinded upon the action of the Company, in its discretion, if the Award is not
accepted within ninety (90) days after notification is sent to the Recipient
indicating availability for acceptance.

 

2.                                      Restrictions.  The Restricted Stock may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, whether voluntarily or involuntarily or by operation of law, until
the termination of the Period of Restriction specified in Section 4 below or as
otherwise provided in the Plan or this Agreement.  Except for such restrictions,
and the provisions relating to dividends paid during the Period of Restriction
as described in Section 7, the Recipient will be treated as the owner of the
shares of Restricted Stock and shall have all of the rights of a shareholder,
including, but not limited to, the right to vote such shares.

 

3.                                      Restricted Stock Certificates.  The
Restricted Stock Award may be evidenced in such manner as the Board shall
determine.  The stock certificate(s) representing the Restricted Stock may be
issued or held in book entry form promptly following the acceptance of this
Agreement.  If a stock certificate is issued, it shall be delivered to the
Secretary of the Company or such other custodian as may be designated by the
Company, to be held until the end of the Period of Restriction or until the
Restricted Stock is forfeited.  The certificates representing shares of
Restricted Stock granted pursuant to this Agreement, if issued, shall bear a
legend in substantially the form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock

 

--------------------------------------------------------------------------------


 

Compensation Plan, as amended and restated effective May 3, 2012, rules and
administration adopted pursuant to such Plan, and a Restricted Stock award
agreement with an Award Date of [             ].  A copy of the Plan, such
rules and such Restricted Stock award agreement may be obtained from the
Secretary of SPX Corporation.

 

4.                                      Period of Restriction.  Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 5 of this Agreement, the Restricted Stock awarded hereunder
shall become fully vested and freely transferable at the close of business on
the day before the date of the Company’s 20XX regular annual meeting of
shareholders, if the Non-Employee Director remains a member of the Board through
that time.

 

5.                                      Forfeiture.  Any unvested shares of
Restricted Stock shall be forfeited and cancelled if the Non-Employee Director
ceases to be a member of the Board for any reason other than death or Disability
(as defined below) before the first anniversary of the Award Date. 
Notwithstanding the foregoing, any unvested shares of Restricted Stock (which
have not been forfeited and cancelled pursuant to the preceding sentence) shall
vest upon the earlier of (i) the death or Disability of the Non-Employee
Director or (ii) a Change of Control (as defined below).  For purposes of this
Agreement, “Disability” means, in the written opinion of a qualified physician
selected by the Board, the Recipient is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
unable to perform the functions of a member of the Board.

 

A “Change of Control” shall be deemed to have occurred if:

 

(a)                                 Any “Person” (as defined below), excluding
for this purpose (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company, and
(iii) any entity organized, appointed or established for or pursuant to the
terms of any such plan that acquires beneficial ownership of Common Stock, is or
becomes the “Beneficial Owner” (as defined below) of twenty percent (20%) or
more of the Common Stock then outstanding; provided, however, that no Change of
Control shall be deemed to have occurred as the result of an acquisition of
Common Stock by the Company which, by reducing the number of shares outstanding,
increases the proportionate beneficial ownership interest of any Person to
twenty percent (20%) or more of the Common Stock then outstanding, but any
subsequent increase in the beneficial ownership interest of such a Person in
Common Stock shall be deemed a Change of Control; and provided further that if
the Board determines in good faith that a Person who has become the Beneficial
Owner of Common Stock representing twenty percent (20%) or more of the Common
Stock then outstanding has inadvertently reached that level of ownership
interest, and if such Person divests as promptly as practicable a sufficient
number of such shares so that the Person no longer has a beneficial ownership
interest in twenty percent (20%) or more of the Common Stock then outstanding,
then no Change of Control shall be deemed to have occurred.  For purposes of
this paragraph (a), the following terms shall have the meanings set forth below:

 

2

--------------------------------------------------------------------------------


 

(i)                                    “Person” shall mean any individual, firm,
limited liability company, corporation or other entity, and shall include any
successor (by merger or otherwise) of any such entity.

 

(ii)                                “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                            A Person shall be deemed the “Beneficial Owner”
of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (a) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2), above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such

 

3

--------------------------------------------------------------------------------


 

securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board
and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (a), above, or paragraph (c), below) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board; or

 

(c)                                  Approval by the shareholders and
consummation of (or if such approval is not required, the consummation of) (i) a
plan of complete liquidation of the Company, (ii) an agreement for the sale or
disposition of the Company or all or substantially all of the Company’s assets,
(iii) a plan of merger or consolidation of the Company with any other
corporation, or (iv) a similar transaction or series of transactions involving
the Company (any transaction described in parts (i) through (iv) of this
paragraph (c) being referred to as a “Business Combination”), in each case
unless after such a Business Combination the shareholders of the Company
immediately prior to the Business Combination continue to own at least eighty
percent (80%) of the voting securities of the new (or continued) entity
immediately after such Business Combination, in substantially the same
proportion as their ownership of the Company immediately prior to such Business
Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a Change of
Control shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).  Further notwithstanding the foregoing, the
transaction with Gardner Denver, Inc. under consideration by the Company as of
the Award Date shall not constitute a Change of Control under this Agreement.

 

6.                                      Settlement Following Change of Control. 
Notwithstanding any provision of this Agreement to the contrary, in connection
with or after the occurrence of a Change of Control as defined in Section 5 of
this Agreement, the Company may, in its sole discretion, fulfill its obligation
with respect to all or any portion of the Restricted Stock that ceases to be
subject to a Period of Restriction in conjunction with the Change of Control by:

 

(a)                                 delivery of (i) the number of shares of
Common Stock that have ceased to be subject to a Period of Restriction or
(ii) such other ownership interest as such shares of Common Stock may be
converted into by virtue of the Change of Control transaction;

 

(b)                                 payment of cash in an amount equal to the
Fair Market Value of the Common Stock at that time; or

 

4

--------------------------------------------------------------------------------


 

(c)                                  delivery of any combination of shares of
Common Stock (or other converted ownership interest) and cash having an
aggregate Fair Market Value equal to the fair market value of the Common Stock
at that time.

 

7.                                      Dividends Paid During Period of
Restriction.  If cash dividends are paid with respect to any shares of
Restricted Stock, such dividends shall be deposited in the Recipient’s name in
an escrow or similar account maintained by the Company for this purpose.  Such
dividends shall be subject to the same Period of Restriction as the shares of
Restricted Stock to which they relate.  The dividends shall be paid to the
Recipient in cash (subject to all applicable tax withholding), without
adjustment for interest, as soon as administratively practicable after the date
the related shares of Restricted Stock vest.  If the related shares of
Restricted Stock are forfeited, then any dividends related to such shares shall
also be forfeited on the same date.  If any dividends on Restricted Stock are
paid in shares of Common Stock, the dividend shares shall be subject to the same
restrictions as the shares of Restricted Stock with respect to which they were
paid, and shall vest or be forfeited in the same manner as the underlying
Restricted Stock.

 

8.                                      Adjustment in Capitalization.  In the
event of any change in the Common Stock of the Company through stock dividends
or stock splits, a corporate split-off or split-up, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the number of shares of
Restricted Stock subject to this Agreement shall be equitably adjusted by the
Board.

 

9.                                      Delivery of Stock Certificates.  Subject
to the requirements of Section 10 below, as promptly as practicable after shares
of Restricted Stock cease to be subject to a Period of Restriction in accordance
with Section 4 of this Agreement, the Company shall cause to be issued and
delivered to the Recipient, the Recipient’s legal representative, or a brokerage
account for the benefit of the Recipient, as the case may be, certificates for
the vested shares of Common Stock.

 

10.                               Securities Laws.  This Award is a private
offer that may be accepted only by a Recipient who is a director of the Company
or a Subsidiary of the Company and who satisfies the eligibility requirements
outlined in the Plan and the Board’s administrative procedures.  If a
Registration Statement under the Securities Act of 1933, as amended, is not in
effect with respect to the shares of Common Stock to be issued pursuant to this
Agreement, the Recipient hereby represents that he or she is acquiring the
shares of Common Stock for investment and with no present intention of selling
or transferring them and that he or she will not sell or otherwise transfer the
shares except in compliance with all applicable securities laws and requirements
of any stock exchange on which the shares of Common Stock may then be listed.

 

11.                               No Legal Rights.  Neither the Plan nor this
Agreement confers on the Recipient any legal or equitable rights (other than
those related to the Restricted Stock Award) against the Company or any
subsidiary or directly or indirectly gives rise to any cause of action in law or
in equity against the Company or any subsidiary.

 

12.                               Plan Terms and Board Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Board may adopt for administration
of the Plan.  It is expressly understood that the Board is authorized to
administer, construe and make all determinations necessary or appropriate for
the administration of the Plan and this

 

5

--------------------------------------------------------------------------------


 

Agreement, all of which shall be binding upon Recipient.  Any inconsistency
between this Agreement and the Plan shall be resolved in favor of the Plan.  The
Recipient hereby acknowledges receipt of a copy of the Plan and this Agreement.

 

13.                               Compliance with Code Section 409A. 
Notwithstanding any provision of the Plan or this Agreement to the contrary, the
Award is intended to be exempt from or, in the alternative, comply with Code
Section 409A and the interpretive guidance thereunder, including the exceptions
for stock rights and short-term deferrals.  The Plan and the Agreement will be
construed and interpreted in accordance with such intent.  References in the
Plan and this Agreement to “termination of Service” and similar terms shall mean
a “separation from service” within the meaning of that term under Code
Section 409A.  Any payment or distribution that is to be made to a Recipient who
is a “specified employee” of the Company within the meaning of that term under
Code Section 409A and as determined by the Board, on account of a “separation
from service” under Code Section 409A, may not be made before the date which is
six months after the date of such “separation from service,” unless the payment
or distribution is exempt from the application of Code Section 409A by reason of
the short-term deferral exemption or otherwise.

 

14.                               No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered under this Agreement.  The Board shall
determine whether cash or other property shall be issued or paid in lieu of such
fractional shares of Common Stock or whether such fractional shares of Common
Stock or any rights thereto shall be forfeited or otherwise eliminated.

 

15.                               Amendment.  The Board may at any time amend,
modify or terminate the Plan and this Agreement; provided, however, that no such
action of the Board shall adversely affect the Recipient’s rights under this
Agreement without the consent of the Recipient.  The Board or the Board, to the
extent it deems necessary or advisable in its sole discretion, reserves the
right, but shall not be required, to unilaterally amend or modify this Agreement
so that the Award qualifies for exemption from or complies with Code
Section 409A; provided, however, that the Board and the Company make no
representations that the Award shall be exempt from or comply with Code
Section 409A and make no undertaking to preclude Code Section 409A from applying
to the Award.

 

16.                               Severability.  If any provision of this
Agreement is determined to be invalid, illegal or unenforceable in any
jurisdiction, or as to any person, or would disqualify the Plan or the Agreement
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws, or, if it cannot be so
construed or deemed amended without, in the Board’s determination, materially
altering the intent of the Plan or the Agreement, such provision shall be
stricken as to such jurisdiction or person, and the remainder of the Agreement
shall remain in full force and effect.

 

17.                               Governing Law and Jurisdiction.  The Plan and
this Agreement are governed by the substantive and procedural laws of the state
of Delaware.  The Recipient and the Company agree to submit to the exclusive
jurisdiction of, and venue in, the courts in the State of North Carolina, County
of Mecklenburg, including the Federal Courts located therein (should Federal
jurisdiction exist) in any dispute relating to this Agreement.  As consideration
for and by accepting the Award, the Participant agrees that the Governing Law
and Jurisdiction provisions

 

6

--------------------------------------------------------------------------------


 

of this Section 17 shall supersede any Governing Law or similar provisions
contained or referenced in any prior equity award made by the Company to the
Recipient, and, accordingly, such prior equity award shall become subject to the
terms and conditions of the Governing Law and Jurisdiction provisions of this
Section 17.

 

18.                               Successors.  All obligations of the Company
under this Agreement will be binding on any successor to the Company, whether
the existence of the successor results from a direct or indirect purchase of all
or substantially all of the business or assets of the Company or both, or a
merger, consolidation or otherwise.

 

19.                               Erroneously Awarded Compensation.  This Award
shall be subject to any compensation recovery policy adopted by the Company to
comply with applicable law, including, without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act, or to comport with good corporate
governances practices, as such policy may be amended from time to time.  As
consideration for and by accepting the Award, the Recipient agrees that all
prior equity award made by the Company to the Recipient shall become subject to
the terms and conditions of the Erroneously Awarded Compensation provisions of
this Section 19.

 

7

--------------------------------------------------------------------------------